SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

709
CAF 10-00959
PRESENT: CENTRA, J.P., FAHEY, CARNI, SCONIERS, AND GREEN, JJ.


IN THE MATTER OF SHAWN A., JR., SHANE A.,
ZACHARY A., AND LENA A.
------------------------------------------        MEMORANDUM AND ORDER
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;

MILISA C.B., RESPONDENT-APPELLANT.


CHARLES J. GREENBERG, BUFFALO, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

KENNETH W. GIBBONS, ATTORNEY FOR THE CHILD, BUFFALO, FOR SHAWN A., JR.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILDREN, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR SHANE
A., ZACHARY A. AND LENA A.


     Appeal from an order of the Family Court, Erie County (Patricia
A. Maxwell, J.), entered April 8, 2010 in a proceeding pursuant to
Social Services Law § 384-b. The order terminated the parental rights
of respondent.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Respondent mother appeals from an order terminating
her parental rights and freeing her children for adoption. The mother
failed to appear at the dispositional hearing and her attorney,
although present, elected not to participate in her absence. “Under
those circumstances, we conclude that . . . the mother’s unexplained
failure to appear constituted a default” (Matter of Tiara B. [appeal
No. 2], 64 AD3d 1181, 1182; see Matter of Vanessa M., 263 AD2d 542,
543; Matter of Amy Lee P., 245 AD2d 1136). We therefore dismiss this
appeal (see CPLR 5511; Tiara B., 64 AD3d at 1182; Amy Lee P., 245 AD2d
1136).




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court